Citation Nr: 0418204	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  96-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
prior to March 1987.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which determined that a January 1984 rating 
action did not involve clear and unmistakable error (CUE).  

This case was previously before the Board in July 1997.  At 
that time the Board denied the veteran's CUE claim in 
association with a 1984 rating, noting that the veteran had 
failed to allege entitlement to a total rating pursuant to 
38 C.F.R. § 3.340 in that context.  The appellant appealed to 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court").  The Board's decision was affirmed, 
in part, and reversed, in part.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a January 1984 rating action, service connection was 
granted for post-traumatic stress disorder and a 70 percent 
evaluation was assigned for that disability, effective from 
September 1982.

In the January 1984 rating action, a 10 percent evaluation 
for tinnitus was confirmed and continued as were zero percent 
evaluations for shell fragment wound residuals of the left 
knee and abdomen.  The combined rating for the service- 
connected disabilities was 70 percent.

The veteran was duly notified of the above rating action and 
did not submit an appeal.

In an August 1988 rating action the evaluation for the 
veteran's post-traumatic stress disorder was confirmed and 
continued.  He appealed from that decision.  In October 1990 
the Board of Veterans' Appeals granted a 100 percent 
evaluation for the veteran's post-traumatic stress disorder.  
In a November 1990 rating action the 100 percent evaluation 
for the veteran's post-traumatic stress disorder was assigned 
effective from March 1987.

In November 1995 the veteran's attorney submitted a statement 
to the VA in which he asserted that the January 1984 rating 
action had involved clear and unmistakable error in failing 
to assign a total rating based on individual unemployability. 
In a February 1996 rating action the regional office held 
that the January 1984 rating action had not involved clear 
and unmistakable error.  As noted in the Introduction, 
although the Board's July 7, 1997 decision that the 1984 RO 
decision was not the product of CUE was affirmed by the 
Appellate Courts, the Board's determination that the 
appellant had not raised a claim for TDIU was reversed and 
remanded for initial adjudication.  In as much as that 
informal claim has not been adjudicated by the RO, it is 
necessarily Remanded.

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159(c)).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and other relevant legal 
precedent.

2.  Thereafter, and after undertaking any 
development deemed necessary, the RO 
should initially adjudicate the issue of 
entitlement to a total disability rating 
based on individual unemployability 
(TDIU) due to service-connected 
disabilities prior to March 1987.  The 
veteran is hereby advised that the claims 
file will not be returned to the Board 
for appellate consideration of this issue 
unless he perfects his appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



